Citation Nr: 1615592	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-01 753	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2011, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

This case was recently before the Board in September 2014, at which time it was remanded for further evidentiary development.  The case has been returned to the Board at this time for further appellate review. 

In a September 2015 rating decision, the RO granted the Veteran's claims of service connection for TBI and an acquired psychiatric disorder, to include PTSD.  As the Veteran has obtained a full grant of the benefits sought, these issues are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for his lumbar and cervical spine disorders are warranted.  He asserts that these disorders were the result of a fall against a wall locker while in service and an artillery explosion wherein he sustained burns on his face, noted in the service treatment record as occurring in September 1962.  

In the September 2014 remand, the Board directed that the RO afford the Veteran appropriate VA examinations and to obtain medical opinions regarding whether the Veteran's lumbar and/or cervical spine disorders are at least as likely as not due to military service, to specifically include the September 1962 burn incident.  The Board additionally directed the examiner to address the noted April 1962 complaints of lumbar spine pain, the Veteran's normal X-ray results from that time, as well as his normal lumbar and cervical spine examinations on separation from service.  The Veteran underwent VA thoracolumbar spine and cervical spine examinations in August 2015.  The examiner, however, failed to address whether the Veteran's diagnosed disorders were caused by the September 1962 burn incident.  Therefore, the Board finds that the August 2015 VA examinations do not substantially comply with the September 2014 remand directives and another remand is necessary to ensure compliance.  See Stegall, 11 Vet. App. 268 (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

On remand, the AOJ must obtain additional medical opinions regarding the etiology of the Veteran's diagnosed lumbar and cervical spine disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, any ongoing medical records should also be obtained on remand.             See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:
1.  Obtain all VA treatment records dated from May 2015 from the Palo Alto and Livermore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

2.  After completing the above tasks, ask the examiner who conducted the August 2015 VA examinations relating to the Veteran's lumbar spine and cervical spine disorder, or another evaluator if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service, to specifically include the September 1962 burn incident and any spinal injuries as a result thereof.

The examiner should specifically address the Veteran's contentions that he injured his lumbar and cervical spine disorder during an artillery explosion wherein he sustained burns to his face, noted in the service treatment records as occurring in September 1962. 

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


